IN THE SUPREME COURT OF TEXAS

                                 No. 10-0136

                                 IN RE C.B.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's third motion for emergency stay, filed June 28,  2010,
is granted.   The trial court order signed June 22, 2010, and  the  upcoming
trial in Cause No. 08-17783-S, styled In the Interest of Baby  of  C.B.  and
A.M., a minor child, in the 255th District Court of  Dallas  County,  Texas,
are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 29, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk